United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2394
Issued: February 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 24, 2010 appellant filed a timely appeal from a May 11, 2010 merit
decision of the Office of Workers’ Compensation Programs denying authorization for medical
services, a May 11, 2010 merit decision finding that she did not establish a recurrence of
disability and a June 1, 2010 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established a recurrence of disability beginning
March 21, 2010 causally related to her July 21, 2006 employment injury; (2) whether the Office
properly denied her request for authorization for epidural injections; and (3) whether it properly
denied appellant’s request to reopen her claim for further review of the merits pursuant to section
5 U.S.C. § 8128.

FACTUAL HISTORY
On July 27, 2006 appellant, then a 39-year-old practical nurse, filed a claim alleging that
on July 21, 2006 she injured her right lower back in the performance of duty. She stopped work
on July 26, 2006 and returned to limited-duty employment on August 1, 2006. The Office
accepted the claim for a lumbar sprain. Following her injury, appellant received L5-S1 epidural
injections and chiropractic treatments.
In a progress report dated March 22, 2010, Dr. Charles Taggert, Board-certified in family
practice, discussed appellant’s history of low back pain beginning July 2006 with increased pain
the past few days radiating into the right leg. He diagnosed an exacerbation of low back pain
with possible sciatica and recommended a magnetic resonance imaging (MRI) scan study.
Dr. Taggert opined that appellant should remain off work from March 22 to April 1, 2010. In a
March 29, 2010 progress report, he discussed her history of a back injury on July 21, 2006 after
lifting a bag at work. Dr. Taggert noted that an MRI scan study showed “some worsening of her
disc protrusions at L3-L4 and L4-L5, resulting in some compromise of the spinal canal.” He
diagnosed back pain and extended her work absence until April 10, 2010.
On March 30, 2010 appellant filed a recurrence of disability claim on March 21, 2010
causally related to her July 21, 2006 employment injury. She stopped work on March 22, 2010.
The employing establishment noted that appellant had worked light duty since her July 21, 2006
injury.
By letter dated April 5, 2010, the Office advised appellant of the information required to
establish a recurrence of disability.
On April 9, 2010 Dr. Shashikala Sarma, a Board-certified internist, discussed appellant’s
history of a July 2006 back injury. He noted that she experienced an onset of acute back pain on
March 29, 2010 “when she turned to take something from her mother and suddenly the acute
back pain started, which spread to the right leg and right buttock.” In an accompanying form,
Dr. Sarma diagnosed lumbosacral spondylosis and advised that appellant should return in four
weeks.
On April 21, 2010 Dr. Vincent J. Silvaggio, a Board-certified orthopedic surgeon, noted
that he last evaluated appellant in November 2008 for multilevel degenerative disc disease. He
discussed her current complaints of right leg pain and related that a November 24, 2010 MRI
scan study revealed “multilevel degenerative disc disease with some stenosis, central and neural
foraminal” with bulging discs at L3-4 and L4-5. Dr. Silvaggio attributed appellant’s leg pain to
possible nerve root compression and recommended attempting pain management prior to
scheduling surgery. He found that she should remain off work pending evaluation by a pain
clinic.
On April 27, 2010 appellant submitted a request for authorization for epidural injections
for the lumbosacral spine.
By decision dated May 11, 2010, the Office found that appellant had not established that
she sustained a recurrence of disability causally related to her July 21, 2006 work injury. It

2

determined that the medical evidence was insufficient to show that her current condition or
disability was causally related to her accepted lumbar sprain.
In a second decision dated May 11, 2010, the Office denied authorization for epidural
injections. It noted that appellant had undergone 11 epidural injections since October 2006 and
that the medical evidence indicated treatment for degenerative disc disease instead of a lumbar
sprain.
On May 20, 2010 appellant requested reconsideration. By decision dated June 1, 2010,
the Office denied her request for reconsideration after finding that she had not submitted any
evidence or argument showing that her case should be reopened for further merit review.
On appeal, appellant questioned why the Office denied her request for approval for
epidural injections when it had previously approved her treatment. She asserted that epidural
steroid injections and radiofrequency ablation allowed her to work. Appellant further noted that
the Office paid for MRI scan studies for her degenerative disc disease and requested expansion
of her claim to include degenerative joint disease.
LEGAL PRECEDENT -- ISSUE 1
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.1
Office regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.2 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.3

1

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
2

20 C.F.R. § 10.5(x).

3

Id.

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbar sprain due to a July 21, 2006
employment injury. Appellant stopped work on July 26, 2006 and returned to limited-duty
employment on August 1, 2006. She filed a recurrence of disability beginning March 21, 2010
due to her July 21, 2006 employment injury.
Appellant has not alleged a change in the nature and extent of her light-duty job
requirements. Instead, she attributed her recurrence of disability to a change in the nature and
extent of her employment-related conditions. Appellant must thus provide medical evidence
establishing that she was disabled due to a worsening of her accepted work-related condition of
lumbar sprain.4
On March 22, 2010 Dr. Taggert noted that appellant had a history of back pain since
2006 and that she experienced increased back pain with radiation into the right leg over the past
few days. He diagnosed an exacerbation of back pain with possible sciatica and asserted that she
should remain off work. On March 29, 2010 Dr. Taggert interpreted an MRI scan study as
showing worsening of L3-4 and L4-5 disc protrusions with some spinal canal compression. He
found that appellant could not work. Dr. Taggert, however, did not address the cause of her
increased back pain and worsening disc protrusions; consequently, his report is of little probative
value on the issue of causal relationship.5
On April 9, 2010 Dr. Sarma discussed appellant’s July 2006 back injury. He noted that
on March 29, 2010 she experienced a sudden, acute exacerbation of back pain after turning to
take an item from her mother. Dr. Sarma diagnosed lumbosacral spondylosis. He did not
attribute the exacerbation of back pain to appellant’s July 2006 work injury but instead described
a possible intervening injury, that of her sustaining increased back pain after turning toward her
mother. A recurrence of disability is defined as the inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which resulted from a
previous injury without an intervening injury or new exposure to the work environment.6
On April 21, 2010 Dr. Silvaggio discussed his previous treatment of appellant in
November 2008 for degenerative disc disease. He noted that she currently complained of right
leg pain. Dr. Silvaggio interpreted a November 2010 MRI scan study as showing degenerative
disc disease at multiple levels with some stenosis and L3-4 and L4-5 bulging discs. He
diagnosed possible nerve root compression and found that appellant should not work.
Dr. Silvaggio did not address the cause of her nerve root compression or the findings on the MRI
scan study. As discussed, medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship.7
Further, the Office accepted appellant’s claim for lumbar sprain. Where appellant claims that a
4

See Jackie D. West, supra note 1.

5

A.D., 58 ECAB 149 (2006); Conard Hightower, 54 ECAB 796 (2003).

6

20 C.F.R. § 10.5(x).

7

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009); Conard Hightower, supra note 5.

4

condition not accepted or approved by the Office was due to her employment injury, she bears
the burden of proof to establish that the condition is causally related to the employment injury
through the submission of rationalized medical evidence.8 She has not submitted reasoned
evidence attributing her disability beginning March 21, 2010 to her accepted employment injury
and thus has not established a recurrence of disability.
On appeal, appellant requests that her degenerative joint disease be accepted as
employment related. She notes that the Office paid for MRI scan studies. The Board’s
jurisdiction, however, is limited to reviewing final decisions of the Office.9 The Office has not
issued a final decision on this issue.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of the Federal Employees’ Compensation Act10 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree of the period of disability or aid in
lessening the amount of monthly compensation.11 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
section 8103, with the only limitation on the Office’s authority being that of reasonableness.12
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.13 In order to be entitled to reimbursement for
medical expenses, a claimant must establish that the expenditures were incurred for treatment of
the effects of an employment-related injury.14
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence. Thus, in order for a surgery to be authorized, appellant must submit evidence
to show that the requested procedure is for a condition causally related to the employment injury
and that it is medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.15

8

JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

9

20 C.F.R. § 501.2(c).

10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

12

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

13

R.C., 58 ECAB 238 (2006); Claudia L. Yantis, 48 ECAB 495 (1997).

14

Cathy B. Mullin, 51 ECAB 331 (2000).

15

Id.

5

ANALYSIS -- ISSUE 2
On April 27, 2010 appellant submitted a request for authorization for epidural steroid
injection. The Office denied her request after finding that she did not establish that the treatment
was necessary for her work injury.
Appellant has not submitted a medical report explaining why such a procedure was
necessary to treat her accepted lumbar sprain. She has the burden to show that the lumbar steroid
epidural injections are medically necessary to treat a condition causally related to the
employment injury.16 The Office has broad discretion in approving services under the Act. The
only limitation on the Office’s authority is that of reasonableness.17 As appellant failed to submit
supporting medical evidence, the Board finds that the Office acted within its discretion in
denying her request for an epidural steroid injection.
On appeal, appellant questioned why the Office denied authorization for a steroid
injection when it had previously authorized such injections. She asserts that she has difficulty
working without the injections. Regardless of whether the Office authorized such procedures in
the past, however, it retains the discretion to authorize medical services, appliances and supplies
pursuant to section 8103.18 The function of the Board on appeal is to determine whether there
has been an abuse of discretion. Generally, abuse of discretion is shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logical and probable deductions from known facts.19 Appellant has the burden to submit
rationalized medical evidence supporting that the steroid injections are necessary for treatment of
her accepted employment injury of lumbar sprain. As she did not meet this burden, the Office
properly denied authorization.
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,20 the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.21 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.22 When a claimant fails to meet one of the above
16

See Joseph P. Hofmann, 57 ECAB 456 (2006).

17

D.C., 58 ECAB 620 (2007).

18

See Joseph P. Hofman, supra note 16.

19

See Lottie M. Williams, 56 ECAB 302 (2005).

20

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
21

20 C.F.R. § 10.606(b)(2).

22

Id. at § 10.607(a).

6

standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.23
ANALYSIS -- ISSUE 3
In decisions dated May 11, 2010, the Office found that appellant did not establish an
employment-related recurrence of disability beginning March 21, 2010 and denied her request
for authorization for steroid epidural injections. On May 20, 2010 appellant requested
reconsideration. She did not submit any additional evidence or raise a legal argument with her
reconsideration request.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or constitute
new and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.24
CONCLUSION
The Board finds that appellant has not established a recurrence of disability beginning
March 21, 2010 causally related to her July 21, 2006 employment injury. The Board further
finds that it properly denied her request for authorization for epidural injections and properly
denied her request to reopen her claim for further review of the merits under section 8128.

23

Id. at § 10.608(b).

24

Appellant submitted new medical evidence with her appeal. The Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request
reconsideration under 5 U.S.C. § 8128.

7

ORDER
IT IS HEREBY ORDERED THAT the June 1 and May 11, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 24, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

